Dolliver, J.
(dissenting) — I dissent. Regardless of the elaborate and sometimes tendentious argument of the majority, I believe the statute is definitely a strict liability statute. The majority attempts to convert this into a "second bite” statute, but Mr. Walt Freser was killed by the attack of the dogs. Surely the majority did not wish to make this a "second death” statute.
We may have serious objections to the method which the Legislature chose to resolve this problem, but we are not platonic guardians. If we were to take on every instance of disagreement with a legislature that drafts its statutes in a manner unpleasing to us, we would have a full-time job. It is not the prerogative of this court to pass upon the desirability of a statute. The Legislature has perceived a problem, written a statute, and now it must live with the consequences. It is not our duty to do otherwise.
*615Smith, J., concurs with Dolliver, J.